UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4215 DREYFUS PREMIER GNMA FUND, INC. -Dreyfus GNMA Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 1/31/2010 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus GNMA Fund, Inc. January 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes101.5% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables2.2% Capital Auto Receivables Asset Trust, Ser. 2008-2, Cl. A2A 3.74 3/15/11 569,114 570,942 Capital Auto Receivables Asset Trust, Ser. 2006-2, Cl. A3A 4.98 5/15/11 694,485 701,324 Capital Auto Receivables Asset Trust, Ser. 2007-1, Cl. A3A 5.00 4/15/11 557,027 561,039 Capital One Prime Auto Receivables Trust, Ser. 2007-2, Cl. A3 4.89 1/15/12 4,357,071 4,411,435 Capital One Prime Auto Receivables Trust, Ser. 2007-1, Cl. A3 5.47 6/15/11 96,300 96,510 Carmax Auto Owner Trust, Ser. 2007-1, Cl. A3 5.24 7/15/11 291,539 293,279 Carmax Auto Owner Trust, Ser. 2006-1, Cl. A4 5.41 6/15/11 1,940,809 1,971,619 Daimler Chrysler Auto Trust, Ser. 2008-B, Cl. A2B 1.16 7/8/11 840,582 a 841,374 Daimler Chrysler Auto Trust, Ser. 2006-D, Cl. A3 4.98 2/8/11 63,195 63,264 Ford Credit Auto Owner Trust, Ser. 2008-C, Cl. A2B 1.13 1/15/11 467,201 a 467,391 Ford Credit Auto Owner Trust, Ser. 2008-C, Cl. A2A 3.72 1/15/11 281,112 281,617 Harley-Davidson Motorcycle Trust, Ser. 2009-2, Cl. A1 0.72 7/15/10 532,641 532,772 Honda Auto Receivables Owner Trust, Ser. 2009-3, Cl. A1 0.75 7/15/10 884,560 885,079 Honda Auto Receivables Owner Trust, Ser. 2007-1, Cl. A3 5.10 3/18/11 1,188,562 1,195,564 Honda Auto Receivables Owner Trust, Ser. 2007-2, Cl. A3 5.46 5/23/11 450,823 455,181 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A3 5.11 4/15/11 34,925 35,052 Nissan Auto Lease Trust, Ser. 2009-A, Cl. A1 1.04 6/15/10 286,153 286,299 Nissan Auto Receivables Owner Trust, Ser. 2006-B, Cl. A4 5.22 11/15/11 816,136 820,702 USAA Auto Owner Trust, Ser. 2006-1, Cl. A4 5.04 12/15/11 1,606,490 1,615,493 USAA Auto Owner Trust, Ser. 2007-1, Cl. A3 5.43 10/17/11 976,819 986,142 Volkswagen Auto Loan Enhanced Trust, Ser. 2008-1, Cl. A2 3.71 4/20/11 29,483 29,540 Asset-Backed Ctfs./Home Equity Loans.2% Citicorp Residential Mortgage Securities, Ser. 2007-2, Cl. A1A 5.98 6/25/37 397,151 a 395,067 Countrywide Asset-Backed Certificates, Ser. 2007-4, Cl. M5 6.92 9/25/37 875,000 135,762 Equivantage Home Equity Loan Trust, Ser. 1997-1, Cl. A4 7.78 3/25/28 311,058 a 254,975 GE Capital Mortgage Services, Ser. 1999-HE1, Cl. A7 6.27 4/25/29 358,492 355,160 JP Morgan Mortgage Acquisition, Ser. 2007-CH1, Cl. MF2 5.84 10/25/36 2,325,000 a 584,550 Commercial Mortgage Pass-Through Ctfs..4% Bayview Commercial Asset Trust, Ser. 2006-SP2, Cl. A 0.51 1/25/37 1,950,270 a,b 1,054,180 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 0.71 3/6/20 2,275,000 a,b 1,936,959 Residential Mortgage Pass-Through Ctfs..4% GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 3.53 12/25/34 1,440,478 a 1,105,478 JP Morgan Mortgage Trust, Ser. 2007-A1, Cl. 3A1 5.00 7/25/35 2,150,583 a 1,826,488 U.S. Government Agencies/Mortgage-Backed95.9% Federal Home Loan Mortgage Corp.: 4.00%, 5/1/10 4,142,823 c 4,168,949 4.50%, 6/1/39 6,776,331 c 6,852,930 5.00%, 3/1/20 - 9/1/39 10,633,319 c 11,090,443 5.50%, 4/1/38 - 10/1/38 15,792,094 c 16,767,315 6.00%, 5/15/18 105,322 c 105,344 Federal National Mortgage Association: 6.50% 20,860,000 c,d 22,475,177 4.50%, 3/1/39 6,823,084 c 6,903,026 5.00%, 1/1/36 - 5/1/39 12,704,166 c 13,229,246 5.50%, 11/1/38 - 9/1/39 17,460,340 c 18,520,514 6.00%, 4/1/35 3,673,646 c 3,951,940 Gtd. Pass-Through Ctfs., Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 824,581 c 818,506 Pass-Through Ctfs., Ser. 2004-58, Cl. LJ, 5.00%, 7/25/34 2,888,755 c 3,057,552 Government National Mortgage Association I: 4.50% 16,195,000 d 16,411,288 5.00% 30,055,000 d 31,304,176 6.50% 18,805,000 d 20,142,575 4.00%, 9/15/24 425,611 437,563 4.50%, 10/15/24 - 1/15/40 85,791,291 87,604,650 5.00%, 10/15/23 - 1/15/40 68,591,784 71,861,632 5.50%, 6/15/20 - 9/15/39 118,025,707 125,633,890 6.00%, 10/15/19 - 9/15/39 74,115,526 79,456,025 6.50%, 8/15/10 - 2/15/39 3,990,482 4,284,925 7.00%, 11/15/22 - 12/15/22 12,939 14,367 7.50%, 2/15/17 - 5/15/26 4,486,971 5,058,932 8.00%, 8/15/21 - 12/15/22 1,971,409 2,262,956 8.50%, 12/15/16 - 12/15/22 1,640,886 1,852,918 9.00%, 1/15/19 - 12/15/22 1,557,792 1,778,157 9.50%, 3/15/18 - 1/15/25 364,805 420,884 Ser. 2004-39, Cl. LC, 5.50%, 12/20/29 1,348,263 1,364,313 Government National Mortgage Association II: 4.50% 37,250,000 d 37,692,418 5.00% 33,655,000 d 35,027,754 5.50% 3,680,000 d 3,897,907 4.00%, 12/20/24 6,611,999 6,770,830 4.50%, 12/20/39 4,992,083 5,065,241 5.00%, 9/20/33 - 2/19/39 18,696,516 19,622,788 5.50%, 1/20/34 - 9/20/35 35,142,338 37,436,452 6.00%, 12/20/28 - 2/20/39 19,530,769 21,007,966 6.50%, 5/20/31 - 7/20/31 1,428,089 1,560,393 7.00%, 4/20/24 - 4/20/32 7,416,432 8,234,643 7.50%, 9/20/30 102,872 115,864 9.00%, 7/20/25 106,286 122,557 9.50%, 9/20/17 - 2/20/25 76,521 86,954 U.S. Treasury Notes2.4% 3.50%, 5/31/13 6,195,000 6,594,293 3.50%, 2/15/18 9,925,000 10,051,395 4.50%, 2/28/11 1,825,000 e 1,907,127 Total Bonds and Notes (cost $760,354,177) Principal Short-Term Investments.6% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 4/22/10 (cost $4,754,426) 4,755,000 f Other Investment20.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $153,700,000) 153,700,000 g Total Investments (cost $918,808,603) 122.2% Liabilities, Less Cash and Receivables (22.2%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, these securities had a total market value of $2,991,139 or 0.4% of net assets. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d Purchased on a forward commitment basis. e Security, or portion thereof, on loan. At January 31, 2010, the total market value of the fund's securities on loan is $329,175 and the total market value of the collateral held by the fund is $342,568, consisting of U.S. Government and agencies securities valued at $342,568. f Held by a broker as collateral for open financial futures positions. g Investment in affiliated money market mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $918,808,603. Net unrealized appreciation on investments was $17,848,443 of which $23,105,006 related to appreciated investment securities and $5,256,563 elated to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES January 31, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2010 ($) Financial Futures Long U.S. Treasury 10 Year Notes 72 8,507,250 March 2010 209,250 U.S. Treasury 30 Year Bonds 77 9,148,563 March 2010 (78,273) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN January 31, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($ Call Options: 10-Year USD LIBOR-BBA, December 2009 @ 4.61 12,900,000 a (661,552) 10-Year USD LIBOR-BBA, September 2012 @ 4.50 22,600,000 a (1,083,289) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 11,476,000 a (658,573) U.S. Treasury 5-Year Notes, February 2010 @ 115.50 6,600,000 a (73,219) Put Options: 2-Year USD LIBOR-BBA, April 2010@ 2.25 75,554,000 a (8,928) 10-Year USD LIBOR-BBA, December 2009 @ 4.61 12,900,000 a (975,712) 10-Year USD LIBOR-BBA, September 2012 @ 4.50 22,600,000 a (1,737,235) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 11,476,000 a (792,674) U.S. Treasury 5-Year Notes, February 2010 @ 115.50 6,600,000 a (9,797) (Premiums Received $6,428,645) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: U.S. Treasury - 23,307,183 - Asset-Backed - 18,827,132 - U.S. Government - 734,471,960 - Agencies/Mortgage- Residential Mortgage- - 2,931,966 - Commercial Mortgage- - 2,991,139 - Mutual Funds 153,700,000 - - Other Financial Instrumen 209,250 - - Liabilities ($) Other Financial Instrumen (161,289) (5,917,963) - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities (excluding short-term investments (other than U.S. Treasury Bills), financial futures, options transactions and swap transactions) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk and including interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
